DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 10/19/2020.
Claims 2, 13 -14, 16-18, are cancelled.
Claims 1, 15, 19, and 20 are amended.
Claims 21 and 22 are newly added. 
Claims 1, 3-12, 15 and 19-22 are currently pending and have been examined.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nathan Lewis on 1/29/2021.
Please amend Claim 1 to read as follows:	

1. A computer-implemented method, comprising: 

detecting a gap in the traffic control system information for the aircraft, the gap being indicative of a time for which a location of the aircraft is indeterminate based upon the traffic control system information, wherein the gap is detected based on a mismatch in the traffic control system information between a departure location of the aircraft and a previous arrival location of the aircraft; 
receiving transponder data from a transponder that is mounted on board the aircraft by way of a transceiver positioned in proximity to an airport, the transponder data indicative of at least one of an altitude or a speed of the aircraft;
determining, based upon the at least one of the altitude or the speed of the aircraft indicated in the transponder data, that the aircraft landed at the airport during the time for which the location of the aircraft was indeterminate; and
computing, by a computer, a taxability status of the aircraft based upon the aircraft being present at the airport during the time for which the location of the aircraft was indeterminate.
 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims pertain to a method/system/computer program product for determining the taxability status of an aircraft. Obtaining traffic control information for an aircraft.  Detecting gaps in the traffic control information for an aircraft where the gaps are indicative of a time the location of the aircraft is indeterminate.  Receiving transponder data from a transponder mounted on board the aircraft that indicates at least one of the altitude or speed of the aircraft.  Determining based on the altitude or speed of the aircraft that the aircraft landed at an airport during the time the aircrafts location was indeterminate.  Computing by a computer a taxability status of the aircraft based on the aircraft being present at the airport during the time which the location of the aircraft was indeterminate.  
Based on prior art search results, the art deemed closest to the allowed claims is Clark (PG PUB US 2015/0058184 A1).  Clark teaches the use of a server and database generate history of a mobile asset, and uses the information to determine the tax status of the mobile asset.  However, Clark fails to teach detecting gaps in traffic control data that indicate the location of an aircraft was indeterminate based upon traffic control system information, wherein the gap is detected based on a mismatch in the traffic control system information between departure location of the aircraft and a previous arrival location of the aircraft, and using altitude or speed data to determine an aircraft landed at the airport during the time for with the location of the aircraft was indeterminate.  
Regarding non-patent literature, the prior art deemed closest to the allowed claims is Flightradar 24 which discloses the use of ADSB transponder to track aircraft in flight around the world.  However Flight radar 24 fails to teach detecting gaps in 
Regarding 35 U.S.C. § 101, even if the claims are interpreted as abstract based on computing a taxability status, the claims teach both a practical application and significantly more of determining that an aircraft landed at an airport based on speed or altitude data during a time when the location of the aircraft is indeterminate.  
Examiner incorporated by reference applicant’s remarks dated 10/19/2020, as additional reasons for allowance.
Dependent claims 3-12, 19, 20, and 22 are allowed for reasons indicated above for their independent claims 1, 15, and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155.  The examiner can normally be reached on M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        
/KENNETH BARTLEY/Primary Examiner, Art Unit 3693